                                             USDCSDNY
                                             DOCUMENT
UNITED STATES DISTRICT COURT                 ELECTRONICALLY
SOUTHERN DISTRICT OF NEW YORK                DOC#: ______...,.._
-----------------------------------x
                                             DATE FILED: -~.....t____......,..,._
MARCO TULIO TUY GUIT, et al.,

                     Plaintiffs,            16 Civ. 7466 (HBP)

     -against-                              OPINION
                                            AND ORDER
38 WATER & STREET INC., d/b/a
"Obao," et al.,

                     Defendants.

-----------------------------------x

           PITMAN, United States Magistrate Judge:


           By an Opinion and Order dated August 7, 2019, I re-

viewed the proposed settlement in this action brought under t e

Fair Labor Standards Act, 29 U.S.C.    §§   201 et seq.; I found tat,

although the proposed settlement was generally fair and reaso -

able, I could not approve it because it did not explain how t e

settlement proceeds -- which total $47,500.00 -- would be all -

cated between the two plaintiffs.     My Order directed the part es

make a supplemental submission clarifying this issue.

           Plaintiffs' counsel has now made a supplemental sub is-

sion explaining that the settlement proceeds will be allocate                  as

follows:
                                Percent      Percent      Pro Rata
                   Allocable    of Gross     of Net       Share of
                   Share        Settlement   Settlement 1 Damages

Plaintiff Guit:    $14,956.06   31. 5%       47. 7%      57.8%

Plaintiff Lopez:   $16,400.58   34.5%        52.3%       42.2

Attorneys' Fees
and Costs          $16,143.36   34.0%

TOTAL              $47,500.00

            Unfortunately, I am still not able to approve the

settlement because it does not allocate the settlement procee s

in a reasonable manner.         Although plaintiff Guit's claim for

unpaid overtime premium pay represents 57.8% of the plaintiff '

total claim for unpaid overtime pay, he is receiving only 47. %

of the net settlement amount while plaintiff Lopez, whose unp id

overtime claim represents 42.2% of the total claim for unpaid

overtime pay, is receiving 52.3% of the net settlement amount

In other words, Guit is receiving 10% less than his pro rata

share, and Lopez is receiving 10% more than his pro rata shar

Although there may be circumstances that justify this disprop r-

tionate allocation, plaintiffs offer none.

            Because the proposed settlement allocates the settl -

ment proceeds in a disproportionate manner, I cannot approve          t

on the record before me.         No later than August 30, 2019, plai -

tiffs' counsel is either to submit a revised settlement agree ent




        1
     The net settlement is the amount of settlement proceeds
remaining after the deduction of attorney's fees and costs.

                                         2
that allocates the settlement proceeds in a reasonable manner or

provide an explanation that justifies the present allocation.

Dated:   New York, New York
         August 19, 2019

                                   SO ORDERED




                                   United States Magistrate

Copies transmitted to:

All Counsel




                               3
